DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 9/25/2019 and preliminary amendment filed on 10/4/2019.
Applicant’s addition of claim(s) 21 is/are acknowledged.
Claim(s) 15, 17 is/are amended.
Claim 16 is cancelled. 
Claim(s) 1-15, 17-21 is/are pending in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “800” has been used to designate both “first user” in Fig. 10 and the first step of Fig. 11, and “802” has been used to designate both “second user” in Fig. 10 and the second step of Fig. 11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections/Numbering






Claims 1-15, 17-21 are objected to because:
the preamble of claim 18 appears to recite an intended use of “for determining a meeting location”, but the body of the claim does not recite determining “a meeting location” and 
steps b and g of claim 1 appear to be missing a ; at the end of each step. 
Appropriate correction is required.
The claims are objected to because the claims contain a claim which depends from a dependent claim is separated therefrom by a claim which does not also depend from said "dependent claim."
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant’s sequence will not be changed. See MPEP § 608.01(n).
In this case, claim 11 depends from dependent claim 4 and is separated by claim 10 which does not also depend from claim 4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claim(s) 6, 9-15, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "said final specific meeting time" in step c.  There is insufficient antecedent basis for this component in the claim. 
Regarding claim 9, it is unclear whether the “a public database” in step a is the “a public database” in step l of claim 1 from which claim 9 depends, or if they’re entirely different components. 
Regarding claim 11, it is unclear whether the “a public database” in step a is the “a public database” in step l of claim 1 from which claim 9 depends, or if they’re entirely different components. 
Claim 12 recites the limitations “said first set of one or more preferences” and "said second set of one or more preferences" in steps a and c, respectively.  There is insufficient antecedent basis for both these components in the claim. 
Claim 14 recites the limitation "said final specific meeting time" in step c.  There is insufficient antecedent basis for this component in the claim. 
Claims 10, 13, 15, and 17 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burrell et al. (US 2020/0205112 A1), hereafter referred to as Burrell.
Regarding claim 18, Burrell teaches a computerized method for determining a meeting location to be performed by a first client computer (“terminal 10a”, Fig. 1B, “Communication module 11 may be implemented using any suitable combination of hardware, firmware, and software. Communication module 11, in some embodiments, may be a modem, network interface card, wireless communication device, cellular data communication device, or other suitable module for communicating information using connections 22”, para. 0023) comprising one or more microprocessors and one or more nonvolatile memory units, and a server computer (“server 20”, Fig. 1C) comprising one or more microprocessors and one or more nonvolatile memory units, wherein each of said nonvolatile memory units store instructions (“Server 20 may include software and/or algorithms to achieve the operations for processing, communicating, delivering, gathering, uploading, maintaining, and/or generally managing data, as described herein. Alternatively, such operations and techniques may be achieved by any suitable hardware, component, device, application specific integrated circuit (ASIC), additional software, field programmable gate array (FPGA), server, processor, algorithm, erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM)”, para. 0093) which, when executed by one or more microprocessors perform operations comprising 
a) receiving, by said first client computer, a request (“user 14 requesting”, see para. 0034 citation below) for a first meeting location (“At step 310, in some embodiments, location information may be received by server 20 from users that have registered with one or more services offered by server 20 (such as user 15). This step may be performed similarly to step 210 of FIG. 2”, para. 0062, “In some embodiments, server 20 may receive information from users 14-15 after registration…For example, terminal 10a may be configured to send location information regarding user 14 to server 20 passively or actively. For example, user 14 may travel to location area 17a as indicated by path 30a. At location area 17a, terminal 10a may transmit location information to server 20 (such as latitude and longitude coordinates). This may be done in response to user 14 requesting that terminal 10a transmit the location information”, para. 0034); 
b) receiving, by said first client computer, a list of one or more potential attendees (“users”, see para. 0062 citation above); 
(“received by server”, see para. 0062 citation above); 
d) searching, by said server computer, a user database for one or more user profile records matching said one or more potential attendees (“analysis module 29 may be configured to analyze location information, preferences, and characteristics sent from users 14-15”, para. 0020, “server 20 may be configured to receive the information submitted by users 14-15 and create profiles for users 14-15 based on that information, storing the profiles in memory 26, such as in storage structure 25”, para. 0033); 
e) finding, by said server computer, one or more database records of said one or more user profile records on said user database (“Analysis module 29 may be configured to search through information such as profiles stored in storage structure 25 regarding users (such as users 14-15)”, para. 0035); 
i) wherein said one or more database records comprise one or more first preferences (“user’s preferences”, para. 0035, see “preferences”, para. 0020 citation above) for a first potential attendee (“user 14”, Fig. 1A) and one or more second preferences (“user’s preferences”, para. 0035, see “preferences”, para. 0020 citation above) for a second potential attendee (“user 15”, Fig. 1A); 
(1) wherein said one or more first preferences are selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine, a preferred distance of travel, a distance beyond a route of travel, a user physical location; 
(2) wherein said one or more second preferences are selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine, a preferred distance of travel, a distance beyond a route of travel, a user physical location (“User 14 may specify a preference to be matched with or not to be matched with users that visit certain locations or location types, such as stores, libraries, or restaurants”, para. 0035); 
(“Analysis module 29 may use the location information in storage structure 23 received from users 14 and 15 when applying preferences regarding location information of user 14 when determining matching users for user 14”, para. 0035); 
g) searching, by said server computer, a location database (“databases”, see para. 0063 citation below, see also “POI database 40”, Fig. 1A) for one or more potential meeting locations records (“places”, see para. 0063 citation below, see also “step 370”, Fig. 3)
i) wherein said one more potential meeting location records further comprise one or more potential meeting location data points (“location information”, see para. 0063 and 0025 citations below), wherein said one or more potential meeting location data points are selected from a group consisting of: time of operation of a business, type of cuisine of a restaurant, public rating, business name, location name, GPS, business location, scheduled events, physical location (“At step 320, in some embodiments, places associated with location information received at step 310 may be determined. This step may be performed by analysis module 29. The location information received by step 310 may compared to one or more databases or services to determine what places are at or near the location information received at step 310”, para. 0063, “Examples of such location information include latitude/longitude coordinates, physical address, zip code, area code, city, county, state, country, and geographic area”, para. 0025); 
h) comparing, by said server computer, one or more potential meeting location data points to one or more first preferences and one or more second preferences (“The location information received by step 310 may compared to one or more databases or services”, see para. 0063 citation above); 
i) determining, by said server computer, a match between said one or more potential meeting location data points and said one or more first preferences (“Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14. Server 20 may use information from POI database 40 to determine location types that may be similar to location area 17a. Server 20 may also use other characteristics of users registered with server 20, such as those stored in storage structure 25 (including profile information), to determine users that may be of interest to user 14”, para. 0039); 
j) determining, by said server computer, a match between said one or more potential meeting location data points and said one or more second preferences (Burrell does not explicitly teach that the process as described in para. 0039 citation above is repeated for “user 15”, however it is inherent, as Burrell states, “Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14”, para. 0039); 
k) selecting, by said server computer, one or more potential meeting location records wherein said one or more potential meeting location data points match said one or more first preferences and said one or more second preferences (“At step 330, in some embodiments, the number of users associated with the places determined in step 320 may be determined”, para. 0064); 
l) generating, by said server computer, a list of potential meeting locations (“At step 350, in some embodiments, one or more places may be determined from the location information received from user 14 at step 340”, para. 0066); and 
m) transmitting, by said server computer, said list of potential meeting locations to said first client computer (“At step 370, in some embodiments, the number of users registered with server 20 and associated with the places determined at determined at step 350 are presented to user 14”, para. 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrell et al. (US 2020/0205112 A1) in view of Grinolds et al. (US 2019/0228381 A1), hereafter referred to as Grinolds.

Regarding claim 19, Burrell does not explicitly teach
a) wherein said one or more database records further comprise a first order of priority for said one or more first preferences and a second order of priority for said one or more second preferences; 
b) obtaining by said server computer, said first order of priority and said second order of priority; 
c) respectively applying, by said server computer, one or more first priority values to said one or more first preferences; 
d) respectively applying, by said server computer, one or more second priority values to said one or more second preferences; 
e) determining, by said server computer, a first prioritized first preference and a first prioritized second preference; 
f) selecting, by said server computer, a specific meeting location record based on said first prioritized preference and said first prioritized second preference.

However, Grinolds teaches schedule defragmentation comprising
a) wherein one or more database records comprise a first order of priority (score of “meeting preferences”, see para. 0062 citation below) for one or more first preferences (“meeting preferences”, see para. 0062 citation below) and a second order of priority (score of “meeting preferences”, see para. 0062 citation below) for one or more second preferences (“meeting preferences”, see para. 0062 citation below)
(“FIG. 2A is a flow diagram illustrating one embodiment of a method 200 for optimizing user meeting schedules for users based upon meeting preferences of the users”, para. 0046, “Referring back to FIG. 2A, at block 206 processing logic may calculate scores for the sets of timeslots for user schedules based upon meeting preferences of the users”, para. 0062, wherein “users” comprise at least two users, see Fig. 1 and “one or more computing devices 101A-Z that represent one or more computers used by the one or more users”, para. 0032); 
b) obtaining by a server computer (“server computing device 150”, Fig. 1), said first order of priority and said second order of priority (“After the set of user schedules are generated by the user scheduling logic 162, the timeslot scoring logic 164 may calculate an optimization score for each user schedule”, para. 0042); 
c) respectively applying, by said server computer, one or more first priority values to said one or more first preferences (“The optimization scores may represent a measurement of how optimized a user's meeting schedule is relative to the user's meeting preferences. In an embodiment, the timeslot scoring logic 164 may use meeting preferences associated with the users and scoring metrics associated with the meeting preferences to calculate an optimization score for each user schedule”, para. 0042); 
d) respectively applying, by said server computer, one or more second priority values to said one or more second preferences (see para. 0042 citation directly above); 
e) determining, by said server computer, a first prioritized first preference and a first prioritized second preference (“In an embodiment, processing logic may iterate through the set of users and calculate an optimization score for each of the users. Processing logic may then combine the scores for each of the users to generate a first total combined score based on scores for the sets of timeslots for multiple users at block 207, para. 0063); 
f) selecting, by said server computer, a specific meeting location record based on said first prioritized preference and said first prioritized second preference (“at block 208 processing logic determines one or more rescheduling moves for the scheduled meetings within the set of user schedules using a rescheduling rule”, para. 0080).



Regarding claim 20, Burrell further teaches
a) receiving, by said first client computer, one or more location parameters (“one or more databases or services”, see para. 0063 in the rejection to claim 18); 
b) transmitting, by said first client computer, said one or more location parameters, to said server computer (“This step may be performed by analysis module 29”, see para. 0063 in the rejection to claim 18); 
c) comparing, by said server computer, said one or more potential meeting location data points to said one or more location parameters (“…may be compared…”, see para. 0063 in the rejection to claim 18);
d) determining, by said server computer, a match between said one or more potential meeting location data points and said one or more location parameters (“may…to determine what places” see para. 0063 in the rejection to claim 18); and 
e) selecting, by said server computer, one or more potential meeting location records wherein said one or more potential meeting location data points match said one or more location parameters (occurs in “step 330”, see rejection to claim 18).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ri’Chard (US 2020/0322303 A1) in view of Burrell et al. (US 2020/0205112 A1).
Regarding claim 21, Ri’Chard teaches a computerized method for determining a geographic location to be performed by a first client computer (“a versatile software application that may be executed by a processor on a mobile communication device in conjunction with a server”, para. 0029, see also “device 1500”, Fig. 15 and “device 1310”, Fig. 13, “FIG. 15 illustrates an example of a mobile communication device that may be used by targets and/or stalkers. The device 1500 may be a multimode handset and can include a variety of computer-readable media”, para. 0087) comprising one or more microprocessors and one or more nonvolatile memory units, and a server computer (“server 1340”, Fig. 13, see also “server”, para. 0059 citation above, “The server 1340 may also include a processor and a memory containing computer readable instructions that are executable by the processor to cause the processor to perform operations”, para. 0086) comprising one or more microprocessors and one or more nonvolatile memory units, wherein each of said nonvolatile memory units store instructions (“The server 1340 may also include a processor and a memory containing computer readable instructions that are executable by the processor”, para. 0086, “The applications 1506 can be instructions contained on computer-readable media”, para. 0093, see also para. 0088-0095) which, when executed by one or more microprocessors perform operations comprising 
a) obtaining, by said first client computer, a first physical location of said first client computer owned by a first user (“GPS satellites 1350a, 1350b, and 1350c track the locations of the devices 1310a, 1310b and 1320”, para. 0082); 
c) determining, by said first client computer, a first rate of travel (“FIG. 5A illustrates a screen 510 for purchasing a target invite according to an illustrative embodiment…FIG. 5B illustrates a screen 520 showing a map reward that is provided to a stalker in response to the user responding to the target's invite according to an illustrative embodiment”, para. 0054); 
(see travel duration and travel time in Fig. 5B, see also para. 0085 citation below) for said first user; 
e) calculating, by said first computer, a first range of travel (“predetermined distance”, see para. 0085 citation below) for said first user from said first physical location of said first client computer (“It should be appreciated that the location where the stalker meets the target may not be not be the exact location that the target initially posted with an invite. Rather, the meeting location may be within a predetermined distance from the original location of the video invite from the target, e.g., 200 yards. This distance may be adjustable, depending on the circumstances”, para. 0085); 
m) determining, by said server computer, a final specific location in said first range of travel (see “location where the stalker meets the target”, para. 0085 citation above); and 
n) transmitting, by said server computer, said final specific location to said first client computer (see “a map reward that is provided to a stalker”, para. 0054 citation above, see also “As shown in FIG. 5B, the map reward screen shows…an end location “B” of the target”, para. 0054).

	Ri’Chard does not explicitly teach wherein the operations further comprise
f) sending, by said server computer, to said first client computer, a first request for a first set of one or more preferences;
g) receiving, by said first client computer, said first request for said first set of one or more preferences; 
h) receiving, by said first client computer, said first set of one or more preferences; 
i) wherein said first set of one or more preferences is selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine, a preferred distance of travel, a distance beyond a route of travel; 
i) transmitting, by said first client computer, said first set of one or more preferences to said server computer; 
searching, by said server computer, a public database for one or more specific location data points for each of one or more potential locations; 
i) wherein said one or more specific location data points are selected from a group consisting of: time of operation of a business, type of cuisine of a restaurant, public rating, business name, location name, GPS, business location, scheduled events; 
k) comparing, by said server computer, said one or more specific location data points to one or more preferences of said first user; 
l) determining, by said server computer, one or more specific location data points that match one or more preferences of said first user; nor 
wherein the m) determining step is based on one or more specific location data points.

	However, Burrell teaches a system and method for matching using location information, comprising:
f) sending, by a server computer (“server 20”, Fig. 1A), to a first client computer (“terminal 10a”, Fig. 1A), a first request for a first set of one or more preferences (“preferences”, see para. 0041 citation below, see also para. 0035 citation below);
g) receiving, by said first client computer, said first request for said first set of one or more preferences; 
h) receiving, by said first client computer, said first set of one or more preferences; 
i) wherein said first set of one or more preferences is selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine (“restaurant”, “bar”, see para. 0035 and 0041 citations below), a preferred distance of travel, a distance beyond a route of travel 
(“User 14 may specify a preference to be matched with or not to be matched with users that visit certain locations or location types, such as stores, libraries, or restaurants”, para. 0035, “Analysis module 29 may cause an indication to be sent to user 14 that provides information regarding one or more users (such as user 15) that may also be at location 17b at the same time as user 14 who have one or more characteristics that match preferences previously submitted by user 14”, para. 0041, the request for the first set of one or more user preferences is inherent as Burrell teaches that the users may specify the “preferences”, see para. 0035 citation above); 
i) transmitting, by said first client computer, said first set of one or more preferences to said server computer (“After arriving at location area 17b, terminal 10a transmits information regarding user 14 and location area 17b to server 20”, para. 0041); 
j) searching, by said server computer, a public database (“databases”, see para. 0063 citation below, see also “POI database 40”, Fig. 1A) for one or more specific location data points for each of one or more potential locations (“places”, see para. 0063 citation below, see also “step 370”, Fig. 3)
(“At step 320, in some embodiments, places associated with location information received at step 310 may be determined. This step may be performed by analysis module 29. The location information received by step 310 may compared to one or more databases or services to determine what places are at or near the location information received at step 310”, para. 0063); 
i) wherein said one or more specific location data points are selected from a group consisting of: time of operation of a business, type of cuisine of a restaurant, public rating, business name, location name, GPS, business location, scheduled events (“Examples of such location information include latitude/longitude coordinates, physical address, zip code, area code, city, county, state, country, and geographic area”, para. 0025); 
k) comparing, by said server computer, said one or more specific location data points to one or more preferences (“preference”, see para. 0039 citation below) of said first user; 
l) determining, by said server computer, one or more specific location data points that match one or more preferences of said first user (“Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14. Server 20 may use information from POI database 40 to determine location types that may be similar to location area 17a. Server 20 may also use other characteristics of users registered with server 20, such as those stored in storage structure 25 (including profile information), to determine users that may be of interest to user 14”, para. 0039).

	All of the components are known in Ri’Chard and in Burrell. Both Ri’Chard and Burrell teaches methods using a server computer and a first client computer. Ri’Chard teaches calculating a first range of travel of a first user to determine a final specific meeting location, and Burrell teaches determining one or more specific location data points that match one or more preferences of a first user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Ri’Chard with the teachings of Burrell by searching a “POI database” in regards to the location area of a user, as taught by Burrell when determining the “location where the stalker meets the target”, as taught by Ri’Chard (para. 0085). The motivation for doing so would be “determine what places are at or near the location information received at step 310” (para. 0063), as taught by Burrell when determining the “location where the stalker meets the target” of Ri’Chard. Further, this combination would give the predictable result of determining the final specific meeting location based on the “location information” (para. 0025), as taught by Burrell since the “places” as taught by Burrell (para. 0063) comprise the “location information”.

Claim(s) 1-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ri’Chard (US 2020/0322303 A1) in view of Gardner et al. (US 9,824,112 B1), hereafter referred to as Gardner, further in view of Burrell et al. (US 2020/0205112 A1).
Regarding claim 1, Ri’Chard teaches a computerized method for determining a meeting location to be performed by a first client computer (“a versatile software application that may be executed by a processor on a mobile communication device in conjunction with a server”, para. 0029, see also “device 1500”, Fig. 15 and “device 1310”, Fig. 13, “FIG. 15 illustrates an example of a mobile communication device that may be used by targets and/or stalkers. The device 1500 may be a multimode handset and can include a variety of computer-readable media”, para. 0087) comprising one or more microprocessors and one or more nonvolatile memory units, a second client computer (“device 1500, Fig. 15 and “device 1320”, Fig. 13) comprising one or more microprocessors and one or more nonvolatile memory units, and a server computer (“server 1340”, Fig. 13, see also “server”, para. 0059 citation above, “The server 1340 may also include a processor and a memory containing computer readable instructions that are executable by the processor to cause the processor to perform operations”, para. 0086) comprising one or more microprocessors and one or more nonvolatile memory units, wherein each of said nonvolatile memory units store instructions (“The server 1340 may also include a processor and a memory containing computer readable instructions that are executable by the processor”, para. 0086, “The applications 1506 can be instructions contained on computer-readable media”, para. 0093, see also para. 0080-0087) which, when executed by one or more microprocessors perform operations comprising 
a) obtaining, by said server computer, a first physical location of said first client computer owned by a first user (“GPS satellites 1350a, 1350b, and 1350c track the locations of the devices 1310a, 1310b and 1320”, para. 0082); 
c) determining, by said server computer, a first rate of travel (“FIG. 5A illustrates a screen 510 for purchasing a target invite according to an illustrative embodiment…FIG. 5B illustrates a screen 520 showing a map reward that is provided to a stalker in response to the user responding to the target's invite according to an illustrative embodiment”, para. 0054); 
(see travel duration and travel time in Fig. 5B, see also para. 0085 citation below) for said first user; 
e) calculating, by said server computer, a first range of travel (“predetermined distance”, see para. 0085 citation below) for said first user from said first physical location of said first client computer (“It should be appreciated that the location where the stalker meets the target may not be not be the exact location that the target initially posted with an invite. Rather, the meeting location may be within a predetermined distance from the original location of the video invite from the target, e.g., 200 yards. This distance may be adjustable, depending on the circumstances”, para. 0085); 
f) obtaining, by said server computer, a second physical location of said second client computer owned by a second user (“GPS satellites 1350a, 1350b, and 1350c track the locations of the devices 1310a, 1310b and 1320”, para. 0082, see also “These targets may be shown, along with a location, on a screen such as the screen 300 illustrated in FIG. 3”, para. 0047); 
h) determining, by said server computer, a second rate of travel (“Selection of the “Stalk Live” tab 220 reveals trending targets the user does not stalk but might be interested in”, para. 0047, Ri’Chard does not explicitly teach determining a second rate of travel, however, this limitation is inherent as Ri’Chard teaches actively tracking the targets using the application although the specific location is not presented to the user via “screen 300” of Fig. 3, see para. 0047 citations above); 
i) determining, by said server computer, a second travel time for said second user (Ri’Chard does not explicitly teach determining a second travel time, however, this limitation is inherent as Ri’Chard teaches actively tracking the targets using the application although the specific location is not presented to the user via “screen 300” of Fig. 3, see para. 0047 citations above); 
j) calculating, by said server computer, a second range of travel (“predetermined distance”, see para. 0085 citation below) for said second user from said second physical location of said second client computer (“It should be appreciated that the location where the stalker meets the target may not be not be the exact location that the target initially posted with an invite. Rather, the meeting location may be within a predetermined distance from the original location of the video invite from the target, e.g., 200 yards. This distance may be adjustable, depending on the circumstances”, para. 0085); 
k) determining, by said server computer, a first geographic area (“overlapping shared location 1410”, Fig. 14)
i) wherein said first geographic area is an overlap between said first range of travel for said first user from said first physical location of said first client computer and said second range of travel for said second user from said second physical location of said second client computer (“According to an illustrative embodiment, dual validation of a merge is provided using the video recording upload of the stalker with a shared or overlapping location of the stalker's device and the target device. This may be understood with reference to FIG. 14 which illustrates a screen 1400 showing the stalker device and the target device in a GPS overlapping shared location 1410”, para. 0083); and 
m) determining, by said server computer, a final specific meeting location in said first geographic area (see “location where the stalker meets the target”, para. 0085 citation above, see also “As shown in FIG. 5B, the map reward screen shows…an end location “B” of the target”, para. 0054).

Ri’Chard does not explicitly teach wherein the operations further comprise
b) obtaining, by said server computer, a first selected mode of transportation of said first user, 
wherein the first rate of travel of  step c) determining, by said server computer is of said first selected mode of transportation, nor
g) obtaining, by said server computer, a second selected mode of transportation of said second user, 
wherein the second rate of travel of  step h) determining, by said server computer is of said second selected mode of transportation.


b) obtaining, by a server computer (“social network servers 101”, Fig. 1), a first selected mode of transportation of a first user (“user 125a”, Fig. 1) (“In some embodiments, the activity identifier 208 receives a filtered signal stream from the filter engine 206, and identifies one or more activities from the filtered signal stream…The activity identifier 208 identifies that the user is walking if the frequency of steps conforms to the user's walking pace. However, if the frequency of steps conforms to the user's running pace, the activity identifier 208 identifies that the user is running”, C13, lines 1-9), 
c) determining, by said server computer, a first rate of travel (“pace”, see C13, lines 1-9 citation above) of said first selected mode of transportation;
g) obtaining, by said server computer, a second selected mode of transportation of a second user (another user of “user 125n”, Fig. 1);
h) determining, by said server computer, a second rate of travel of said second selected mode of transportation (see C13, lines 1-9 above which applies to users 125a-125n of Fig. 1).

	Gardner teaches obtaining a mode of transportation and rate of travel for multiple users, and determining an “overlapping activity that relates to both [a] first user and [a] second user” (“An overlapping activity can be an activity that relates to both the first user and the second user. Example overlapping activities associated with two or more users include, but are not limited to, the same activity performed together by the two or more users,…etc…If there are one or more overlapping activities between the first event and the second event, the stream generator 211 updates the first event using the second event to create a first update event for the first user”, C16, lines 25-43). Thus, since Ri’Chard teaches determining a rate of travel for a first user and a second user, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of  

	Ri’Chard in view of Gardner do not explicitly teach wherein the operations further comprise
l) searching, by said server computer, a public database for one or more potential meeting locations, wherein said one or more potential meeting locations are within said first geographic area.

	However, Burrell teaches a system and method for matching using location information, comprising:
l) searching, by a server computer (“server 20”, Fig. 1A), a public database (“databases”, see para. 0063 citation below, see also “POI database 40”, Fig. 1A) for one or more potential meeting locations (“places”, see para. 0063 citation below, see also “step 370”, Fig. 3), wherein said one or more potential meeting locations are within a first geographic area (“present location information”, see para. 0046 citation below, see also “location area 17b”, Fig. 1A) 
(“At step 310, in some embodiments, location information may be received by server 20 from users that have registered with one or more services offered by server 20 (such as user 15). This step may be performed similarly to step 210 of FIG. 2”, para. 0062, “At step 210, in some embodiments, server 20 may receive and store location information from various users who have registered with server 20 (such as user 15)…Present location information about the current location, location area, and/or location type may also be received”, para. 0046,
“At step 320, in some embodiments, places associated with location information received at step 310 may be determined. This step may be performed by analysis module 29. The location information received by step 310 may compared to one or more databases or services to determine what places are at or near the location information received at step 310”, para. 0063).

	Burrell teaches determining “places such as points of interest that are in the database” located within “location information” which is common to multiple users (“At step 350, in some embodiments, one or more places may be determined from the location information received from user 14 at step 340…This step may be performed similarly to step 320. For example, POI database 40 of FIG. 1A may be used to compare the location information to the database to determine places such as points of interest that are in the database…At step 360, in some embodiments, analysis module 29 may compare the places determined at step 350 to the places stored at step 320…In some embodiments, this may be done to determine whether these place(s) are within the same geographic region (such as a block, neighborhood, zip code, shopping center, mall, or other suitable geographic region”, para. 0066-0067). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ri’Chard in view of Gardner with the teachings of Burrell by searching a “POI database”, as taught by Burrell when determining the “location where the stalker meets the target”, as taught by Ri’Chard (para. 0085). The motivation for doing so would be “determine what places are at or near the location information received at step 310” (para. 0063), as taught by Burrell when determining the “location where the stalker meets the target” of Ri’Chard in view of Gardner. 

Regarding claim 2, Gardner further teaches
a) wherein obtaining a first selected mode of transportation of said first user further comprises 
i) sending, by said server computer, a request for a first mode of transportation to a first client computer (“user device 115a”, Fig. 1); 
(“Referring now to FIG. 2, an example of the event application 103 is shown in more detail. FIG. 2 is a block diagram of a computing device 200 that includes an event application 103, a processor 235, a memory 237, a communication unit 241, a storage device 243 and one or more hardware sensors 252a . . . 252n according to some examples. The components of the computing device 200 are communicatively coupled by a bus 220. In some embodiments, the computing device 200 can be one of a user device 115 and an event server 107”, C6, lines 3-12); 
iii) receiving, by said first client computer, a first selected mode of transportation of said first user; 
iv) sending, by said first client computer, to said server computer a first selected mode of transportation of said first user; and 
v) receiving, by said server computer, said first selected mode of transportation
(“The communication unit 241 transmits and receives data to and from at least one of the user device 115, the event server 107 and the social network server 101 depending upon where the event application 103 may be stored. The communication unit 241 is coupled to the bus 220 via signal line 226”, C6, lines 42-47); 
b) wherein obtaining a second selected mode of transportation of said second user further comprises 
i) sending, by said server computer, a request for a second mode of transportation to a second client computer (another of “user device 115n”, Fig. 1); 
ii) receiving, by said second client computer, said request for said second mode of transportation of said second user; 
iii) receiving, by said second client computer, a second selected mode of transportation of said second user; and 
(see C6, lines 3-12 and C6, lines 42-47 citations above).

Regarding claim 3, Gardner further teaches wherein said first selected mode of transportation is selected from a group consisting of: walking (“walking”, see C13, lines 1-9 citation in the rejection to claim 1), bicycling, driving a car (“the activity identifier 208 then uses this data to confirm that the user is travelling in a car (vs. walking or travelling on a bicycle)”, C10, lines 56-58), driving a motorized bicycle, riding in a bus, riding a train, riding in an airplane and wherein said second mode of transportation is selected from a group consisting of walking, bicycling, driving a car, driving a motorized bicycle, riding in a bus, riding a train, riding in an airplane (see C13, lines 1-9 citation in the rejection to claim 1), bicycling, driving a car (see C10, lines 56-58 citation above).

Regarding claim 4, Burrell further teaches 
a) sending, by said server computer, to a first client computer (“terminal 10a”, Fig. 1A), a first request for a first set of one or more preferences (“preferences”, see para. 0041 citation below, see also para. 0035 citation below); 
b) receiving, by said first client computer, said first request for said first set of one or more preferences; 
c) receiving, by said first client computer, said first set of one or more preferences; 
i) wherein said first set of one or more preferences is selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine (“restaurant”, “bar”, see para. 0035 and 0041 citations below), a preferred distance of travel, a distance beyond a route of travel
(“User 14 may specify a preference to be matched with or not to be matched with users that visit certain locations or location types, such as stores, libraries, or restaurants”, para. 0035, “Analysis module 29 may cause an indication to be sent to user 14 that provides information regarding one or more users (such as user 15) that may also be at location 17b at the same time as user 14 who have one or more characteristics that match preferences previously submitted by user 14”, para. 0041, the request for the first set of one or more user preferences is inherent as Burrell teaches that the users may specify the “preferences”, see para. 0035 citation above); 
d) transmitting, by said first client computer, said first set of one or more preferences to said server computer; 
e) sending, by said server computer, to a second client computer (“terminal 10b”, Fig. 1A), a second request for a second set of one or more preferences; 
f) receiving, by said second client computer, said second request for said second set of one or more preferences; 
g) receiving, by said second client computer, said second set of one or more preferences; 
i) wherein said second set of one or more preferences is selected from a group consisting of: a specific date and time, a preferred mode of transportation, a type of cuisine, a preferred distance of travel, a distance beyond a route of travel; and 
h) transmitting, by said second client computer, said second set of one or more preferences to said server computer (see para. 0035 and 0041 citations above, the request for the second set of one or more user preferences is inherent as Burrell teaches that the users may specify the “preferences”, see para. 0035 citation above).

Regarding claim 7, Burrell further teaches
a) generating, by said server computer, a list of said one or more potential meeting locations (“At step 350, in some embodiments, one or more places may be determined from the location information received from user 14 at step 340”, para. 0066); and 
(“At step 360, in some embodiments, analysis module 29 may compare the places determined at step 350 to the places stored at step 320. This may be done to determine whether there is a match between the places determined at step 350 to the places stored at step 320. In some embodiments, this may be done to determine whether these place(s) are within the same geographic region (such as a block, neighborhood, zip code, shopping center, mall, or other suitable geographic region)”, para. 0067).

Regarding claims 9 and 11, Burrell further teaches 
a) searching, by said server computer, a public database for one or more specific location data points (“location information”, see para. 0062-0063 and 0046 citations in the rejection to claim 1) for each of said one or more potential meeting locations; 
i) wherein said one or more specific location data points are selected from a group consisting of: time of operation of a business, type of cuisine of a restaurant, public rating, business name, location name, GPS, business location, scheduled events (“Examples of such location information include latitude/longitude coordinates, physical address, zip code, area code, city, county, state, country, and geographic area”, para. 0025); and 
b) determining, by said server computer, a final specific meeting location in said first geographic area based on one or more specific location data points (the combination of the above further teachings of Burrell with the m) determining step as taught by Ri’Chard would give the predictable result of determining the final specific meeting location based on the “location information” (para. 0025), as taught by Burrell since the “places” as taught by Burrell (para. 0063) comprise the “location information”.

Regarding claim 10, Burrell further teaches
(“preference”, see para. 0039 citation below) of said first user; 
b) determining, by said server computer, one or more specific location data points that match one or more preferences of said first user (“Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14. Server 20 may use information from POI database 40 to determine location types that may be similar to location area 17a. Server 20 may also use other characteristics of users registered with server 20, such as those stored in storage structure 25 (including profile information), to determine users that may be of interest to user 14”, para. 0039); 
c) comparing, by said server computer, said one or more specific location data points to one or more preferences of said second user; and 
d) determining, by said server computer, one or more specific location data points that match one or more preferences of said second user (Burrell does not explicitly teach that the process as described in para. 0039 citation above is repeated for “user 15”, however it is inherent, as Burrell states, “Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14”, para. 0039).

Regarding claim 12, Burrell further teaches
a) comparing, by said server computer, said one or more specific location data points to a first set of one or more preferences (“preference”, see para. 0039 citation below); 
b) determining, by said server computer, one or more specific location data points that match at least one of said first set of one or more preferences of said first user (“Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14. Server 20 may use information from POI database 40 to determine location types that may be similar to location area 17a. Server 20 may also use other characteristics of users registered with server 20, such as those stored in storage structure 25 (including profile information), to determine users that may be of interest to user 14”, para. 0039); 
c) comparing, by said server computer, said one or more specific location data points to a second set of one or more preferences; and 
d) determining, by said server computer, one or more specific location data points that match at least one of said second one or more preferences (Burrell does not explicitly teach that the process as described in para. 0039 citation above is repeated for “user 15”, however it is inherent, as Burrell states, “Terminal 10a sends the preference(s) of user 14 along with location information regarding location area 17a to server 20. Server 20 uses location information stored in storage structure 23 of other users (such as user 15) registered with server 20 to determine users to match with user 14”, para. 0039).

Regarding claims 5 and 13, Ri’Chard does not explicitly teach 
a) wherein the step of calculating a first range of travel for said first user further comprises multiplying said first rate of travel of said first selected mode of transportation by said first travel time for said first user; and 
b) wherein the step of calculating a second range of travel for said second user further comprises multiplying said second rate of travel of said second selected mode of transportation by said second travel time for said second user.

Therefore, it would have been an obvious matter of design choice to modify Ri’Chard in view of Gardner further in view of Burrell to obtain the invention as specified in claim(s) 5 and 13. 

Regarding claims 6 and 14, Ri’Chard further teaches
a) transmitting, by said server computer, said final specific meeting location to said first client computer (“As shown in FIG. 5A, an invite from a target which a stalker is stalking is presented via the screen 510. Upon accepting the invite, the stalker is presented with the location of the target at the time of the invite including, for example, a map to the target's location via the screen 520”, para. 0055); 
b) transmitting, by said server computer, said final specific meeting location to said second client computer (“…the location of the target when the target sends an invite”, para. 0085); 
and Burrell further teaches
c) transmitting, by said server computer, a final specific meeting time (“weekends” and “next week”, see para. 0043 citation below) to said first client computer; and 
(“In some embodiments, analysis module 29 may provide suggestions to user 14 about potential location areas for an activity depending on the location information of user 14, including the location areas and location types that user 14 and/or user 15 has been, is currently, or will be…As another example, analysis module 29 may determine that user 14 and 15 both visit a certain area of town on the weekends, and suggest a restaurant in that area of town. As another example, analysis module 29 may determine that user 14 and 15 are both planning to attend a sporting event next week and may indicate to one or both users to meet up at that sporting event”, para. 0043).

Claim(s) 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ri’Chard (US 2020/0322303 A1) in view of Gardner et al. (US 9,824,112 B1) further in view of Burrell et al. (US 2020/0205112 A1) further in view of Grinolds et al. (US 2019/0228381 A1).
Regarding claim 8, Ri’Chard in view of Gardner in view of Burrell do not explicitly teach
a) transmitting, by said first client computer, one or more first potential meeting times to said server computer; 
b) transmitting, by said second client computer, one or more second potential meeting times to said server computer; 
c) comparing, by said server computer, said one or more first potential meeting times to said one or more second potential meeting times; 
d) determining, by said server computer, a final specific meeting time; and 
e) transmitting, by said server computer, said final meeting time to said first client computer and said second client computer.

Regarding claim 15, Burrell further teaches
(“At step 350, in some embodiments, one or more places may be determined from the location information received from user 14 at step 340”, para. 0066); and 
b) filtering said list of said one or more potential meeting locations (“At step 360, in some embodiments, analysis module 29 may compare the places determined at step 350 to the places stored at step 320. This may be done to determine whether there is a match between the places determined at step 350 to the places stored at step 320. In some embodiments, this may be done to determine whether these place(s) are within the same geographic region (such as a block, neighborhood, zip code, shopping center, mall, or other suitable geographic region)”, para. 0067), but Ri’Chard in view of Gardner in view of Burrell do not explicitly teach
c) transmitting, by said first client computer, one or more first potential meeting times to said server computer; 
d) transmitting, by said second client computer, one or more second potential meeting times to said server computer; 
e) comparing, by said server computer, said one or more first potential meeting times to said one or more second potential meeting times; 
f) determining, by said server computer, a final specific meeting time; and 
g) transmitting, by said server computer, said final meeting time to said first client computer and said second client computer.

However, regarding claims 8 and 15, Grinolds teaches schedule defragmentation comprising
c) transmitting, by a first client computer (“computing device 101A”, Fig. 1), one or more first potential meeting times (“potential timeslots”, see para. 0050 citation below) to a server computer (“server computing device 150”, Fig. 1)
(“FIG. 2A is a flow diagram illustrating one embodiment of a method 200 for optimizing user meeting schedules for users based upon meeting preferences of the users”, para. 0046, “At block 204, processing logic generates a set of user schedules for the one or more users based upon the calendar data”, para. 0050, “Processing logic may be configured to access users' personal calendars, upon authorization, to determine potential timeslots that have scheduled personal appointments”, para. 0052); 
d) transmitting, by a second client computer (“computing device 101B”, Fig. 1), one or more second potential meeting times (“potential timeslots”, see para. 0050 citation above) to said server computer (see para. 0046, 0050, and 0052 citations above); 
e) comparing, by said server computer, said one or more first potential meeting times to said one or more second potential meeting times (“at block 206 processing logic may calculate scores for the sets of timeslots for user schedules based upon meeting preferences of the users”, para. 0062); 
f) determining, by said server computer, a final specific meeting time (“At block 214, processing logic generates one or more meeting updates to reschedule the one or more meetings in the set of user schedules”, para. 0104); and 
g) transmitting, by said server computer, said final meeting time to said first client computer and said second client computer (“In an embodiment, processing logic may be configured to generate new meeting events directly within the schedule optimization service. For example, the processing logic may receive a request for a new meeting from a user, either directly from computing device 101A…The request for a new meeting may include a participant list of users, a range of acceptable times for the meeting, and a list of one or more preferred meeting locations. Processing logic may then analyze the user schedules of the meeting participants as well as the range of acceptable times to determine a meeting time and location. In an embodiment, processing logic may dynamically schedule the meeting time and/or location during a rescheduling event of one or more other meetings”, para. 0111).

	All of the components are known in Ri’Chard in view of Gardner in view of Burrell and in Grinolds. Ri’Chard in view of Gardner in view of Burrell teach all of the limitations but for the determining of the final specific meeting time. Grinolds teaches determining “a meeting time and location” based on “a participant list of users, a range of acceptable times for the meeting, and a list of one or more preferred meeting locations” (para. 0111). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ri’Chard in view of Gardner in view of Burrell with the teachings of Grinolds by implementing the determining of the “meeting time” as taught by Grinolds (see citations above) in the method of Ri’Chard in view of Gardner in view of Burrell. The motivation for doing so would “generating meeting schedules optimized for one or more users”, as taught by Grinolds (para. 0014).

Regarding claim 17, Gardner further teaches
a) wherein obtaining a first selected mode of transportation of said first user further comprises 
i) sending, by said server computer, a request for a first mode of transportation to a first client computer (“user device 115a”, Fig. 1); 
ii) receiving, by said first client computer, said request for said first mode of transportation of said first user (“Referring now to FIG. 2, an example of the event application 103 is shown in more detail. FIG. 2 is a block diagram of a computing device 200 that includes an event application 103, a processor 235, a memory 237, a communication unit 241, a storage device 243 and one or more hardware sensors 252a . . . 252n according to some examples. The components of the computing device 200 are communicatively coupled by a bus 220. In some embodiments, the computing device 200 can be one of a user device 115 and an event server 107”, C6, lines 3-12); 
iii) receiving, by said first client computer, a first selected mode of transportation of said first user; 
iv) sending, by said first client computer, to said server computer a first selected mode of transportation of said first user; and 
v) receiving, by said server computer, said first selected mode of transportation (“The communication unit 241 transmits and receives data to and from at least one of the user device 115, the event server 107 and the social network server 101 depending upon where the event application 103 may be stored. The communication unit 241 is coupled to the bus 220 via signal line 226”, C6, lines 42-47); 
b) wherein obtaining a second selected mode of transportation of said second user further comprises 
i) sending, by said server computer, a request for a second mode of transportation to a second client computer (another of “user device 115n”, Fig. 1);
ii) receiving, by said second client computer, said request for said second mode of transportation of said second user; 
iii) receiving, by said second client computer, a second selected mode of transportation of said second user; and 
iv) sending, by said second client computer, to said server computer said second selected mode of transportation of said second user (see C6, lines 3-12 and C6, lines 42-47 citations above); and 
v) wherein said first selected mode of transportation is selected from a group consisting of: walking (“walking”, see C13, lines 1-9 citation in the rejection to claim 1), bicycling, driving a car (“the activity identifier 208 then uses this data to confirm that the user is travelling in a car (vs. walking or travelling on a bicycle)”, C10, lines 56-58), driving a motorized bicycle, riding in a bus, riding a train, (see C13, lines 1-9 citation in the rejection to claim 1).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665